February 7, 2013




                                JUDGMENT

                    The Fourteenth Court of Appeals
                  FAR EAST ENTERPRISES, INC., Appellant

NO. 14-11-00743-CV                  V.

  NUMBER ONE SOUTHERN FOOD MART INC. D/B/A PHO NUI BISTRO
              AND MYLINH THI HOANG, Appellees
                   ____________________


      This cause, an appeal from the judgment in favor of appellees, NUMBER
ONE SOUTHERN FOOD MART INC. D/B/A PHO NUI BISTRO AND
MYLINH THI HOANG, signed June 17, 2011, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order appellant, FAR EAST ENTERPRISES, INC., to pay all costs
incurred in this appeal.   We further order this decision certified below for
observance.